     Case: 3:17-cr-00019-RAM-RM Document #: 477 Filed: 12/01/20 Page 1 of 1




                              DISTRICT COURT OF THE VIRGIN ISLANDS
                               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
                         v.                           )        Case No. 3:17-cr-0019
                                                      )
GERMAINE HALL,                                        )
                                                      )
                         Defendant.                   )
                                                      )

                                                  ORDER
        BEFORE THE COURT is Defendant Germaine Hall’s (“Hall”) Motion to Reduce
Sentence or for Compassionate Release, filed on September 8, 2020. (ECF No. 447.)
        In his motion, Hall argues that he suffers from “obesity, immune system deficiencies
from smoking, and shortness of breath” which “put his life at risk from COVID-19 infection.”
Id. at 1. Record evidence does not provide documentation of Hall’s medical diagnoses for
consideration of his motion.1 The Court acknowledges that Hall does not want counsel
appointed to represent him in this matter. (ECF No. 476.)
        These premises considered, it is hereby
        ORDERED that Defendant Hall shall submit, on or before December 15, 2020,
documentation of any medical condition that he would like the Court to consider as part of
his motion for compassionate release; and it is further
        ORDERED that a copy of this Order shall be served on Defendant Hall by certified
mail return receipt requested and that a copy of the return receipt shall be filed on the
docket.


Dated: December 1, 2020                                            /s/_Robert A. Molloy
                                                                   ROBERT A. MOLLOY
                                                                   District Judge

1 Exhibit 1 of the Motion to Reduce Sentence was labeled “Medical Records” but contained only   Defendant Hall’s
Individualized Needs Plan – Program Review.
